DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “aligning one or more radial projections on the hub adapter with one or more corresponding radial notches defined in the sheath tube” in lines 2-3 of the claim, and further recites “bringing together the sheath tube and the hub adapter so that the radial projections are received between the corresponding radial notches” in lines 4-5 of the claim, which contradicts the limitation of one or more projections/notches.  The claim is not required to have a plurality of projections/notches, and is defined as capable of having one projection and one notch.   Thus, the current lanague leads to confusion.   Appropriate clarification and correction is required.
Claim 7 is recited as being necessarily dependent upon claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,811,228 to Adams.
In regard to claim 1, Adams discloses a method comprising: inserting a tubular portion 36 of an endoscope 34 through a hub adapter 18 and into a sheath tube 12; 
engaging a proximal end of the hub adapter against a shoulder of the endoscope so that an arm 42 of the hub adapter engages a light post 46 extending from the endoscope; 
engaging a hub 16/20 with a distal end of the hub adapter, the hub is connected to a proximal end of the sheath tube (See Figs. 1-2 and Col. 2, Line 55 - Col. 3, Line 27), rotating the sheath tube about a longitudinal axis until a distal end of the sheath tube is aligned with a distal end of the endoscope (See Figs. 7, 9, 13).   It is noted, the sheath tube is undoubtedly rotated to ensure the inclined distal end of the sheath is aligned with the inclined distal end of the endoscope.  
In regard to claim 8, Adams discloses a method, wherein the method comprises:
abutting a flare of the hub adapter against a shoulder of an endoscope; and attaching a yoke of the hub adapter at least partially around a light post of the endoscope so that the hub adapter is restricted from rotating independently of the endoscope when the sheath tube is rotated about the longitudinal axis (See Figs. 1-2 and Col. 3, Lines 3-19).
	In regard to claim 9, Adams discloses a method, wherein the method comprises, connecting a fluid source to a fluid port 50 on the hub adapter, the fluid port is in fluid communication with a single passageway extending through the sheath tube into which the tubular portion of the endoscope is received, wherein the fluid source is a source of irrigation fluid and a source of suction, and both the irrigation fluid and the suction are supplied to the single passageway (See Col. 1, Lines 19-31 and Col. 6, Lines 51-51).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,811,228 to Adams in view of U.S. Patent No. 7,758,497 to Hem.  
In regard to claims 2-3, Adams discloses a method comprising inserting a tubular portion of an endoscope into a sheath tube and rotating the sheath so that one or more features of the sheath tube are positioned relative to one or more features of the endoscope (See rejections above) but are silent with respect to wherein the method comprises rotating the sheath tube about the longitudinal axis without rotating the hub adapter and the endoscope.  Hem teaches of an analogous endoscopic sheath wherein the connection between a tubular member 4 and a flushing unit 5 allows for axial rotation of the tubular member in relation to the flushing unit (see Figs. 1-3 and Col. 3, Lines 10-13 and Col. 4, Lines 7-10).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the sheath of Adams to include a rotatable connection between the hub adapter and hub/sheath tube to enable easier handling of the equipment and less painful operation of the patient as taught by Hem (See Col. 4, Lines 17-30).  
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,811,228 to Adams in view of U.S. Patent No. 7,758,497 to Hem in further view of U.S. Patent No. 8,197,400 to Boutillete et al. 
In regard to claims 4 and 6-7, Adams and Hem disclose a method comprising inserting a tubular portion of an endoscope into a sheath tube and rotating the sheath so that one or more features of the sheath tube are positioned relative to one or more features of the endoscope (See rejections above) but are silent with respect to wherein one of the hub adapter and the hub includes a flange and the other of the hub adapter and the hub includes a channel, wherein the flange rotationally engages the channel so that the sheath tube can rotate about the longitudinal axis without rotating of the hub adapter and the endoscope.  Boutillette et al. teaches of an analogous swivel joint for connecting proximal and distal segments of an endoscope shaft (see Col. 8, Lines 40-64) which comprises a flange 438 (or alternatively interpreted as cylinders 860) received within a channel 854/850 which enables limited rotation of the endoscope shaft with respect to the handle (see Fig. 16 and Col. 10, Lines 38-62). It would have been obvious to one skilled in the art at the time the invention was made to modify the rotational connection of the hub and hub adapter of Adams and Hem to include a channel configured to receive a flange therein to enable a user to effectively control and limit shaft rotation to a desired amount as dictated by the procedure at hand, as taught by Boutillette et al.
	In regard to claim 5, Adams discloses a method, wherein the method comprises: introducing an irrigation fluid, suction, or both from a source to a port on the hub adapter; and supplying the irrigation fluid, suction, or both to the distal end of the sheath tube to clean the distal end of the endoscope (See Col. 1, Lines 19-31 and Col. 6, Lines 51-51).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10/17/22